     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.218 Page 1 of 21



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    AURELIO MARTIN SEPULVEDA,                          Case No.: 3:20-CV-2079 JLS (MDD)
      CDCR #J-76828,
12
                                        Plaintiff,       ORDER: (1) GRANTING MOTION
13                                                       TO PROCEED IN FORMA
                                                         PAUPERIS, (2) DENYING MOTION
14
                                                         TO APPOINT COUNSEL, AND
15                        vs.                            (3) DISMISSING COMPLAINT FOR
                                                         FAILING TO STATE A CLAIM
16
                                                         PURSUANT TO 28 U.S.C.
17    E. GALINDO, Correctional Officer;                  §§ 1915(e)(2)(B) AND 1915A(b)
      JOHN DOE #1, Correctional Officer; and
18    JOHN DOE #2, Correctional Sergeant,                (ECF Nos. 2, 4, 6, 8)
19                                   Defendants.
20
21
22
23          Plaintiff Aurelio Martin Sepulveda (“Plaintiff”), incarcerated at R.J. Donavan
24    Correctional Facility (“RJD”) in San Diego, California, is proceeding pro se in this case
25    with a civil rights complaint filed pursuant to 42 U.S.C. § 1983. See ECF No. 1 (“Compl.”).
26    ///
27    ///
28    ///
                                                     1
                                                                                 3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.219 Page 2 of 21



1     Plaintiff has not prepaid the $4001 civil filing fee required by 28 U.S.C. § 1914(a); instead,
2     he filed a Motion to Proceed in Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a),
3     along with copies of his prison trust account statement.2 See ECF Nos. 2, 4, 6. Plaintiff
4     has also filed a Motion for Appointment of Counsel. See ECF No. 8.
5                          MOTION TO PROCEED IN FORMA PAUPERIS
6            All parties instituting any civil action, suit, or proceeding in a district court of the
7     United States before December 1, 2020, except an application for writ of habeas corpus,
8     must pay a filing fee of $400.3 See 28 U.S.C. § 1914(a). The action may proceed despite
9     a plaintiff’s failure to prepay the entire fee only if he is granted leave to proceed IFP
10    pursuant to 28 U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir.
11    2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner
12    granted leave to proceed IFP remains obligated to pay the entire fee in “increments” or
13    “installments,” Bruce v. Samuels, 577 U.S. 82, 85 (2016); Williams v. Paramo, 775 F.3d
14    1182, 1185 (9th Cir. 2015), regardless of whether his action is ultimately dismissed. See
15    28 U.S.C. §§ 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
16           Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
17    “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
18    6-month period immediately preceding the filing of the complaint.”                            28 U.S.C.
19
20
      1
21      On December 1, 2020, after Plaintiff filed his Complaint, the filing fee associated with civil actions was
      raised from $400 to $402. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
22    Misc. Fee Schedule, § 14 (eff. Dec. 1, 2020)). Because Plaintiff filed his Complaint on October 14, 2020,
      however, the new filing fee does not apply here.
23
      2
        Plaintiff submitted a Trust Account Statement Request form (ECF No. 2) and a copy of his Trust Account
24    Statement (ECF No. 4) on October 19, 2020. On November 23, 2020, Plaintiff filed a “Motion to Proceed
25    in Forma Pauperis,” which included another (duplicate) copy of his prison trust account statement. See
      ECF No. 6.
26
      3
       The $400 filing fee includes the $350 statutory fee plus an administrative fee, which was $50 at the time
27    of filing. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee
      Schedule, § 14 (eff. June 1, 2016)). The administrative fee does not apply to persons granted leave to
28    proceed IFP. Id.
                                                           2
                                                                                            3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.220 Page 3 of 21



1     § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
2     trust account statement, the Court assesses an initial payment of 20% of (a) the average
3     monthly deposits in the account for the past six months, or (b) the average monthly balance
4     in the account for the past six months, whichever is greater, unless the prisoner has no
5     assets. See 28 U.S.C. § 1915(b)(1); id. § 1915(b)(4). The institution having custody of the
6     prisoner then collects subsequent payments, assessed at 20% of the preceding month’s
7     income, in any month in which the account exceeds $10, and forwards those payments to
8     the Court until the entire filing fee is paid. See id. § 1915(b)(2); Bruce, 577 U.S. at 85.
9           In support of his Motion to Proceed IFP, Plaintiff has submitted a copy of his
10    California Department of Corrections and Rehabilitation (“CDCR”) Inmate Statement
11    Report, as well as a Prison Certificate completed by an accounting officer at RJD. See ECF
12    No. 4 at 1‒3; ECF No. 6 at 7; see also 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2;
13    Andrews, 398 F.3d at 1119. These documents show Plaintiff had no available balance at
14    the time of filing. See, e.g., ECF No. 6 at 7.
15          Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF Nos. 2, 4,
16    6); declines to exact any initial filing fee, because Plaintiff’s prison certificates indicate he
17    may have “no means to pay it,” Bruce, 577 U.S. at 85; and directs the Secretary of CDCR,
18    or her designee, to instead collect the entire $350 balance of the filing fee required by 28
19    U.S.C. § 1914 and forward it to the Clerk of the Court pursuant to the installment payment
20    provisions set forth in 28 U.S.C. § 1915(b)(1).
21            SCREENING PURSUANT TO 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b)
22    I.    Legal Standard
23          Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
24    answer screening pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Under these statutes,
25    the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which
26    is frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
27    immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (discussing
28    28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
                                                       3
                                                                                   3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.221 Page 4 of 21



1     (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the
2     targets of frivolous or malicious suits need not bear the expense of responding.’”
3     Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
4     Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
5           “The standard for determining whether a plaintiff has failed to state a claim upon
6     which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
7     Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
8     1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
9     2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
10    applied in the context of failure to state a claim under Federal Rule of Civil Procedure
11    12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
12    accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
13    556 U.S. 662, 678 (2009) (internal quotation marks omitted).
14          Detailed factual allegations are not required, but “[t]hreadbare recitals of the
15    elements of a cause of action, supported by mere conclusory statements, do not suffice.”
16    Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
17    [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
18    experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
19    the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
20    standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
21          Finally, in deciding whether Plaintiff has stated a plausible claim for relief, the Court
22    may consider exhibits attached to his Complaint. See Fed. R. Civ. R. 10(c) (“A copy of a
23    written instrument that is an exhibit to a pleading is a part of the pleading for all
24    purposes.”); Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555
25    n.19 (9th Cir. 1990) (citing Amfac Mortg. Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d 426
26    (9th Cir. 1978) (“[M]aterial which is properly submitted as part of the complaint may be
27    considered” in ruling on a Rule 12(b)(6) motion to dismiss.)).
28    ///
                                                     4
                                                                                  3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.222 Page 5 of 21



1     II.    Plaintiff’s Allegations
2            In his Complaint, Plaintiff alleges that, while incarcerated at RJD in October 2019,
3     he was admitted to Tri-City Medical Center for two inpatient surgeries. See Compl. at 14.
4     The first procedure took place on October 23, 2019, when a cardiologist performed a
5     “PTCA of [Plaintiff’s] proximal left circumflex artery” and “left heart catheterizations and
6     [a] selective coronary angiogram,” among other things.4 Id. The next day, October 24,
7     2019, Plaintiff underwent a “left ray amputation” of his fourth and fifth toes, which had
8     become gangrenous as a result of diabetes complications. Id.; see also id. Ex. F at 56.
9     Plaintiff’s “post-operative plan” included an order to “remain non-weightbearing” until the
10    wound on his left foot was fully healed in “2–6 weeks.”5 Id. at 15; see also id. Ex. H at 58.
11           Plaintiff was discharged from Tri-City Medical Center on October 28, 2019, and
12    transported back to RJD by Defendants Galindo and John Doe #1, both RJD correctional
13    officers. See id. at 14–15. Plaintiff arrived back at RJD at approximately 8:00 p.m. and
14    was assessed by medical staff at RJD’s Triage Treatment Area (“TTA”). An RJD doctor
15    reviewed the medical records prepared by Plaintiff’s hospital physicians and Plaintiff was
16    ultimately “medically cleared to be housed.” Id. at 15.
17           Defendant John Doe #2, an RJD correctional sergeant, was tasked with determining
18    Plaintiff’s housing assignment. According to Plaintiff, Doe #2 knew of Plaintiff’s medical
19    condition and disabilities as a result of his recent surgeries, including that Plaintiff was
20    unable to walk and required a wheelchair. See id. at 16. Nonetheless, Doe #2 assigned
21
22
      4
         PTCA, which stands for “percutaneous transluminal coronary angioplasty,” is a cardiovascular
23    procedure performed to “widen the lumen of a partially or fully occluded blood vessel (as the femoral or
      coronary artery)” that has been narrowed or blocked by “passing a balloon catheter through the skin and
24    into a blood vessel (as of the groin or arm) to be guided to the site of obstruction,” where the balloon
25    catheter is inflated to clear the plaque causing the blockage. See Merriam–Webster Medical Dictionary,
      https://www.merriam-webster.com/medical/ percutaneous%20transluminal%20angioplasty (visited Feb.
26    16, 2021).

27    5
        On December 13, 2019, Plaintiff had a follow-up appointment with a physician at Tri-City Medical
      Center, who indicated that the wound had healed sufficiently for Plaintiff to “advance to weightbearing as
28    tolerated.” Compl. Ex. G. at 62.
                                                          5
                                                                                           3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.223 Page 6 of 21



1     Plaintiff to a cell in “D Facility,” which, according to Plaintiff, “did not house inmates with
2     wheelchairs, other than on a temporary basis.” Id. at 18. Plaintiff claims Doe #2 knew the
3     cell he assigned to Plaintiff recently had been out-of-use because of a broken window and
4     “failed to verify” that the window had been repaired before assigning the cell to Plaintiff.
5     Id. at 17.
6            When Plaintiff learned he was being assigned a cell in D Facility, he objected to
7     Galindo and asked to be placed in “E Facility,” where he had been housed prior to his
8     surgery. Id. at 18. Galindo told Plaintiff his former cell in E Facility was no longer
9     available. Id. Plaintiff told Galindo he would rather stay in a “holding cell” until a bed in
10    E Facility could be found, but his request was denied. Id. Galindo told Plaintiff he was
11    being assigned a cell in D Facility because “there was nowhere else to house him because
12    it was late.” Id. Galindo then handed Plaintiff “dirty, stinky clothes” to change into from
13    his hospital jumpsuit. Id. Plaintiff complained, and Galindo told him “there was nowhere
14    else for him to get any more clothes” at that time. Id. at 19.
15           At approximately 11:00 p.m., Galindo and Doe #1 transported Plaintiff by
16    wheelchair to his newly assigned cell in D Facility. Id. at 21. Upon arriving, Plaintiff
17    discovered the cell’s window had a “softball size hole and cracked back window with
18    shattered glass all over the desk and floor of the cell.” Id. at 17, 19. Moreover, there were
19    “no sheets, blankets or toilet paper in the cell.” Id. at 19. Plaintiff claims he asked to be
20    placed somewhere else because of the condition of the cell, but Galindo told him “there
21    was no one there to ask, because it was late.” Id. Plaintiff “stood off the wheelchair and
22    hopped into the cell as ordered by Galindo, despite being in extreme pain and it being
23    visibly unsafe.” Id. Plaintiff argues Galindo and Doe #1 “had an opportunity to walk over
24    to the staff restroom and get a roll of toilet paper for Plaintiff,” but they ignored his request.
25    Id. at 20. Galindo and Doe #1 closed the cell door behind Plaintiff and left. Id. at 19.
26           Plaintiff contends that, due to the hole in the window, he “endured extreme cold
27    temperatures coming from outside through the broken window.” Id. at 19–20. He states
28    he was forced to lay on the “cold metal bunk” without a mattress, which caused him stress
                                                      6
                                                                                    3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.224 Page 7 of 21



1     and elevated his blood pressure. Id. at 20. During the night, Plaintiff had severe diarrhea
2     and “was forced to humiliate himself and use the toilet without any toilet paper.” Id. He
3     suffered pain when he had to put weight on his left leg to get to the toilet. Id.
4            At approximately 6:30 a.m. the next morning, October 29, 2019, Plaintiff contacted
5     a correctional staff member and complained about not having a mattress, bedding, and
6     toilet paper. Id. at 21–22. The broken window of Plaintiff’s cell was repaired at some
7     point on October 29, 2019. Id. at 15; see also id. Ex. H at 65–66. Plaintiff also saw a nurse
8     on October 29, 2019 for a follow up. Id. at 18. The nurse told Plaintiff that Doe #2 had
9     ordered Plaintiff classified as “Temporary Wheelchair Status,” instead of a more elevated
10    classification, “DPO,” which includes inmates who use a wheelchair more regularly. Id.
11    at 18. Plaintiff contends Doe #2 did this so that he could facilitate Plaintiff being housed
12    in D Facility, despite Plaintiff needing a wheelchair. Id. The nurse then referred Plaintiff’s
13    case to a doctor, who ultimately “changed [Plaintiff’s] status [from] Temporary Status to
14    DPO-Intermittent Wheelchair user, [in order] to secure that Plaintiff be moved off of D
15    Facility.” Id. Plaintiff was later moved to a different cell.6
16           Plaintiff asserts three claims in his Complaint. He contends that Defendants violated
17    the Eighth Amendment and the American with Disabilities Act (“ADA”) when they
18    deprived him of safe and appropriate housing. Id. at 22–23. Plaintiff further claims
19    Defendants were negligent under California tort law. Id. at 23–24. Plaintiff seeks both
20    compensatory and punitive damages. Id. at 24.
21    III.   Eighth Amendment Claim
22           Section 1983 is a “vehicle by which plaintiffs can bring federal constitutional and
23    statutory challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
24    1063, 1067 (9th Cir. 2006). To state a claim under section 1983, Plaintiff must allege two
25    essential elements: (1) that a right secured by the Constitution or laws of the United States
26
27
      6
        While not clear from the Complaint, in one of the attached exhibits, Plaintiff indicates he was moved to
28    a new cell in “A Facility” on October 30, 2019. See Compl. Ex. D at 47.
                                                          7
                                                                                           3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.225 Page 8 of 21



1     was violated, and (2) that the alleged violation was committed by a person acting under
2     color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frey, 789 F.3d
3     1030, 1035‒36 (9th Cir. 2015).
4           Plaintiff alleges his Eighth Amendment rights were violated by Galindo, Doe #1,
5     and Doe #2. Specifically, he argues Doe #2 “failed to protect his health and safety” when
6     he assigned Plaintiff to a cell that was not suitable for his medical needs and was unsafe
7     because of a broken window. See Compl. at 22–23. Plaintiff contends Galindo and Doe
8     #1 violated his Eighth Amendment rights when they locked him in the cell for 7.5 hours,
9     despite the broken window and without “reasonable access to a mattress, bedding and basic
10    personal hygiene materials, such as toilet paper and clean clothing.” Id. at 23.
11          A.     Legal Standard
12          The Eighth Amendment prohibits cruel and unusual punishment of a person
13    convicted of a crime. U.S. Const. amend. VIII. “After incarceration, only the unnecessary
14    and wanton infliction of pain . . . constitutes cruel and unusual punishment forbidden by
15    the Eighth Amendment.” Whitley v. Albers, 475 U.S. 312, 319 (1986) (ellipsis in original)
16    (internal quotation and citation omitted). While the Eighth Amendment does not mandate
17    that prisons be comfortable, they cannot be inhumane. Rhodes v. Chapman, 452 U.S. 337,
18    347 (1981); Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006). To that end,
19    “prison officials must ensure that inmates receive adequate food, clothing, shelter, and
20    medical care, and must take reasonable measures to guarantee the safety of the inmates.”
21    Farmer v. Brennan, 511 U.S. 825, 832 (1994) (internal quotations and citations omitted).
22          To state an Eighth Amendment claim with regard to prison conditions, a prisoner
23    must satisfy both an objective prong and a subjective one. Id. at 834. First, the plaintiff
24    must make an objective showing that the deprivation was “sufficiently serious” and
25    resulted in the denial of the “minimal civilized measure of life’s necessities.” Wilson v.
26    Seiter, 501 U.S. 294, 298 (1991) (quoting Rhodes, 452 U.S. at 347). Second, the plaintiff
27    must adequately allege the prison official subjectively had a “sufficiently culpable state of
28    mind” by showing he or she was “deliberately indifferent” to the inmate’s health or safety
                                                    8
                                                                                3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.226 Page 9 of 21



1     in allowing the deprivation to take place. Farmer, 511 U.S. at 834; Mendiola-Martinez v.
2     Arpaio, 836 F.3d 1239, 1248 (9th Cir. 2016). Finally, plaintiffs alleging deliberate
3     indifference must also “demonstrate that the defendants’ actions were both an actual and
4     proximate cause of their injuries.” Lemire v. Cal. Dep’t Corr. Rehab., 726 F.3d 1062, 1082
5     (9th Cir. 2013).
6            B.     Doe #2
7            Plaintiff alleges Doe #2 was deliberately indifferent when he assigned Plaintiff to a
8     cell in D Facility that was (1) not adequately wheelchair accessible and (2) unsafe because
9     of a broken window. Compl. at 16–17. He contends Doe #2 was “cognizant of all factors
10    to be considered before rehousing Plaintiff,” including his “vulnerability due to his medical
11    conditions and disabilities that included his need for a wheelchair and inability to walk”
12    after his recent toe amputations. Id. at 16. Specifically, Plaintiff argues Doe #2 “directed”
13    Plaintiff be given “14-day Temporary Wheelchair” status and assigned Plaintiff to a cell in
14    D Facility, which houses inmates who use wheelchairs “on a temporary basis,” as opposed
15    to inmates who require a wheelchair long-term. Id. at 18. Plaintiff asserts Doe #2 failed
16    to give him DPO status7 so that Doe #2 could place Plaintiff in D Facility that night instead
17    of E Facility, where Plaintiff had previously been housed and where Plaintiff had asked to
18    be rehoused. Id. He further alleges that Doe #2 assigned him the cell despite knowing it
19    had a broken window. Id. at 17.
20           First, Plaintiff has not sufficiently alleged that Doe #2 objectively deprived him of
21    something “sufficiently serious” when he assigned him to a cell in D Facility. See Foster
22    v. Runnels, 554 F.3d 807, 812 (9th Cir. 2009). When considering whether a deprivation is
23    sufficiently serious, courts look to the totality of the conditions of confinement, including
24
25
26    7
        DPO status is for “Intermittent Wheelchair Users.” See Polley v. Davis, 17-cv-03793-JST, 2018 WL
      4352958, at *5 (N.D. Cal. Sept. 11, 2018); see also Compl. at 18. DPO status is for inmates “who do not
27    require a wheelchair full time but are medically prescribed a wheelchair for use outside of the assigned
      cell.” See Miller v. Adonis, 1:12-cv-00353-DAD-EPG-PC, 2019 WL 4076441, at *9 (E.D. Cal. Aug. 29,
28    2019).
                                                         9
                                                                                         3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.227 Page 10 of 21



1     the “circumstances, nature, and duration of [the] deprivation.” Johnson v. Lewis, 217 F.3d
2     726, 731 (9th Cir. 2000). For instance, a deprivation of a basic necessity that lasts only a
3     few days may rise to the level of an Eighth Amendment violation, while more “modest
4     deprivations can also form the objective basis of a violation, but only if such deprivations
5     are lengthy or ongoing.” Id. at 731–32 (citing Keenan v. Hall, 83 F.3d 1083, 1090–91 (9th
6     Cir. 1996)).
7            Here, Plaintiff acknowledges that cells in D Facility are used for inmates who, like
8     Plaintiff, need only temporary wheelchair access. Compl. at 18. Plaintiff also admits he
9     was only in the cell for 7.5 hours, from 11:00 p.m. to 6:30 a.m., when most inmates would
10    be sleeping. Id. at 17, 20. While doctors had advised Plaintiff to avoid putting weight on
11    his left foot after having his fourth and fifth toes amputated, Plaintiff was not unable to
12    move without the wheelchair. He admits he was able to transfer from the wheelchair to
13    the cell bunk. Id. at 19. The only deprivation Plaintiff points to as a result of being placed
14    in the cell is that he was forced to hop from the wheelchair into the cell, “despite being in
15    extreme pain,” and had to put weight on his left foot at one point in order to use the toilet.8
16    Id. at 20. Such brief deprivations do not amount to a denial of the “minimal civilized
17    measure of life’s necessities.” Wilson, 501 U.S. at 298; see also e.g., Marlin v. Raper, No.
18    2:06-cv-0004-SWW/BD, 2007 WL 779710, at *5 (E.D. Ark. Mar. 13, 2007) (stating “lack
19    of special facilities for temporarily wheelchair-bound inmates do not objectively constitute
20    serious deprivation”); Serrano v. Doe, No. 3:17-CV-01606 (CSH), 2018 WL 3315580, at
21    *6 (D. Conn. July 5, 2018) (concluding there was no “serious deprivation” when an inmate
22    who injured his ankle was denied a wheelchair and forced to “hop[] to the medical
23    department on his uninjured leg”). While it may well have been more comfortable for
24    Plaintiff to be housed in cell that was fully wheelchair accessible, the Eighth Amendment
25
26
27    8
        It is not clear how Plaintiff’s having a wheelchair would have eliminated any risk of him having to put
      weight on his left foot since, presumably, Plaintiff would have still had to stand in order to transfer from
28    the bed to the wheelchair and from the wheelchair to the toilet.
                                                          10
                                                                                            3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.228 Page 11 of 21



1     does not require prison officials to provide comfortable prisons. Farmer, 511 U.S. at 832.
2     In sum, Plaintiff has not alleged the type of “extreme deprivation” of the “minimal civilized
3     measures of life’s necessities” required to state a claim against Doe #2 for assigning him
4     to a cell in D Facility. See Hudson v. McMillian, 503 U.S. 1, 9 (1992).
5           Even assuming Plaintiff alleged a sufficiently serious deprivation, however, Plaintiff
6     nonetheless fails to allege sufficient facts to state a claim because Plaintiff alleges no facts
7     tending to show that Doe #2 was deliberately indifferent when he made the cell assignment.
8     As noted above, Plaintiff admits D Facility was used to house inmates with temporary
9     wheelchair needs. Compl. at 18. He also acknowledges that, when he protested his
10    assignment to D Facility and asked to be housed in E Facility, he was told there was
11    nowhere else to house him at that time because it was late at night. Id. There is nothing
12    alleged in the Complaint from which to infer Doe #2 knew of and disregarded an “excessive
13    risk” to Plaintiff’s safety when he assigned Plaintiff to the cell in D Facility for the night.
14    See Farmer, 511 U.S. at 837. Thus, Plaintiff fails to satisfy the subjective deliberate
15    indifference prong and, as such, fails to state an Eight Amendment claim against Doe #2
16    for assigning him to a cell in D Facility. See id.
17          Likewise, Plaintiff has failed to allege adequately that Doe #2 violated his Eighth
18    Amendment rights when he assigned Plaintiff to the cell without first confirming that a
19    previously broken window in the cell had been repaired.             As discussed above, the
20    subjective component of deliberate indifference is met when a prison official “knows of
21    and disregards an excessive risk to inmate health or safety.” Id. As such, a defendant must
22    be both “aware of the facts from which the inference could be drawn that a substantial risk
23    of serious harm exists, and he must also draw that inference.” Id. at 837, 842.
24          Plaintiff contends that when Doe #2 assigned him the cell in D Facility, he “knew or
25    should have known” that the cell window was broken because a work order had been issued
26    for its repair on the morning of October 28, 2019. Compl. at 17. Plaintiff claims Doe #2
27    “failed to verify” that the repairs had been completed before assigning him to the cell. Id.
28    But Plaintiff misstates the standard for deliberate indifference. It is not enough that a
                                                     11
                                                                                   3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.229 Page 12 of 21



1     defendant “should have known” of the risk. The “subjective approach” focuses only “on
2     what a defendant’s mental attitude actually was.” Farmer, 511 U.S. at 839. “If a [prison
3     official] should have been aware of the risk, but was not, then the [official] has not violated
4     the Eighth Amendment, no matter how severe the risk.” Toguchi v. Chung, 391 F.3d 1051,
5     1057 (9th Cir. 2004) (quoting Gibson v. Cty. of Washoe, 290 F.3d 1175, 1188 (9th Cir.
6     2002) (citation omitted)). Plaintiff’s allegations are insufficient to show Doe #2 knew the
7     window had been broken and not repaired. Plaintiff states Doe #2 should have known the
8     window had been broken because a work order had issued for its repair. Compl. at 17.
9     But, even assuming Doe #2 knew the window had been broken, there is nothing in the
10    Complaint to suggest Doe #2 knew the ordered repairs had not been completed. Thus,
11    Plaintiff fails to state a claim of subjective deliberate indifference on Doe #2’s part. See
12    Toguchi, 391 F.3d at 1057.
13          Based on the foregoing, the Court finds Plaintiff has failed to state an Eighth
14    Amendment claim against Doe #2 and, as such, the Court sua sponte DISMISSES the
15    claim. See 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1); Watison, 668 F.3d at 1112;
16    Wilhelm, 680 F.3d at 1121.
17          C.     Galindo and Doe #1
18          Plaintiff contends that Galindo and Doe #1 violated his Eighth Amendment rights
19    when they left him in the cell with a broken window without a mattress, bedding, clean
20    clothing, and toilet paper for 7.5 hours—from 11:00 p.m. to 6:30 a.m. Compl. at 18–23.
21          Plaintiff’s allegations do not amount to “serious deprivations” resulting in the denial
22    of the “minimal civilized measure of life’s necessities.” See Wilson, 501 U.S. at 298.
23    When considering conditions of confinement, courts must consider the amount of time the
24    prisoner was subjected to the condition. See Hearns v. Terhune, 413 F.3d 1036, 1042 (9th
25    Cir. 2005). Plaintiff acknowledges he was only subjected to the alleged conditions for 7.5
26    hours during a single night. Compl. at 18–22. The Ninth Circuit has held claims for
27    sleeping without a mattress for one night “insufficient to state an Eighth Amendment
28    violation and no amendment can alter that insufficiency.” Hernandez v. Denton, 861 F.2d
                                                    12
                                                                                  3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.230 Page 13 of 21



1     1421, 1424 (9th Cir. 1988), vacated on other grounds by Denton v. Hernandez, 493 U.S.
2     801 (1989).
3             Additionally, California district courts have held an inmate’s deprivation of toilet
4     paper for a short time is not sufficiently serious to rise to the level of an Eighth Amendment
5     violation. See Mitchell v. Cate, No. 2:11-cv-1240-JAM-AC, 2015 WL 5255339, at *6
6     (E.D. Cal. Sept. 9, 2015) (finding no Eighth Amendment violation when the plaintiff
7     alleged he was denied soap, toilet paper, toothpaste, and a toothbrush for five days); see
8     also Murillo v. Bueno, No. 1:12-cv-00095-LJO-DLB (PC), 2013 WL 1731393, at *1–2
9     (E.D. Cal. Apr. 22, 2013) (concluding a prisoner not provided with toothbrush, toothpaste,
10    soap, toilet paper, or deodorant for approximately five days while housed in holding cell
11    failed to state a claim) (report and recommendation adopted in full May 17, 2013).
12            Likewise, having to wear unclean clothes for 7.5 hours does not amount to a serious
13    deprivation. See Bejarano v. Allison, 1:11-cv-0589-LJO-GBC (PC), 2012 WL 5451810,
14    at *2 (Nov. 7, 2012, E.D. Cal.) (“[B]eing deprived of clean clothes for three days does not
15    amount to an objectively serious deprivation within the meaning of the Eighth
16    Amendment.”). Finally, to the extent Plaintiff alleges the broken window in the cell made
17    it unsafe9 and uncomfortably cold, these types of sort of short-term discomforts do not
18    amount to an Eighth Amendment violation. See Johnson, 217 F.3d at 729–32 (finding no
19    serious deprivation when inmates were kept outside overnight in December in 22-degree
20    weather); Keenan, 83 F.3d at 1091 (concluding allegation that temperatures were “well
21    above” or “well below” room temperature was not sufficient to support Eighth Amendment
22    claim).
23    ///
24
25    9
       Plaintiff alleges there was broken glass in the cell, on the desk and floor below the windowsill, which
26    made the cell unsafe. Compl. at 19. He does not allege, however, that Galindo or Doe #1 knew about the
      broken glass. See id. He states only that he told the officers that “the window was broken” and that there
27    was “no mattress . . .sheets, blankets or toilet paper in the cell.” Id. Thus, Plaintiff also has failed to allege
      deliberate indifference because there is no indication the defendants in question knew of and disregarded
28    an “excessive risk” to Plaintiff’s safety from the alleged broken glass. See Farmer, 511 U.S. at 837.
                                                             13
                                                                                                 3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.231 Page 14 of 21



1           Even when considering the purported deprivations as a whole, Plaintiff fails to allege
2     a serious deprivation. See Hebert v. Moreno, 2016 WL 1729185, at *4 (C.D. Cal. Mar. 29,
3     2016), report and recommendation adopted, 2016 WL 1733425 (C.D. Cal. Apr. 29, 2016)
4     (“The Ninth Circuit and other federal courts have also found that isolated instances of a
5     prisoner being deprived a bed, mattress, and/or conditions conducive to sleeping for 24
6     hours or more do not satisfy the objective prong of an Eighth Amendment violation.”); see
7     also Williams v. Delo, 49 F.3d 442, 444–45 (8th Cir. 1995) (concluding placement in strip
8     cell without water, mattress, a toothbrush, toothpaste, deodorant, soap, sheets, blankets,
9     pillow cases, pillows, the plaintiff’s legal mail, and/or the plaintiff’s clothing, for a period
10    of four days, did not violate Eighth Amendment).
11          Based on the above, Plaintiff has failed to allege a “risk so grave that it violates
12    contemporary standards of decency to expose anyone unwillingly to such a risk.” Helling
13    v. McKinney, 509 U.S. 25, 36 (1993); see also Estelle, 429 U.S. at 102. Therefore, the
14    Court DISMISSES the Eighth Amendment claims against Galindo and Doe #1 sua sponte
15    based on Plaintiff’s failure to state a claim against them.                   See 28 U.S.C.
16    §§ 1915(e)(2)(B)(ii), 1915A(b)(1); Watison, 668 F.3d at 1112; Wilhelm, 680 F.3d at 1121.
17    IV.   ADA Claim
18          Plaintiff also seeks to hold Galindo, Doe #1, and Doe #2 liable under the Americans
19    with Disabilities Act (“ADA”). The ADA applies in the prison context. See 42 U.S.C.
20    § 12131(1)(B); United States v. Georgia, 546 U.S. 151, 154 (2006). In order to state a
21    claim under Title II of the ADA, however, a plaintiff must allege:
22          (1) he is an individual with a disability; (2) he is otherwise qualified to
            participate in or receive the benefit of some public entity’s services, programs,
23
            or activities; (3) he was either excluded from participation in or denied the
24          benefits of the public entity’s services, programs, or activities, or was
            otherwise discriminated against by the public entity; and (4) such exclusion,
25
            denial of benefits, or discrimination was by reason of [his] disability.
26
27    O’Guinn v. Lovelock Correctional Center, 502 F.3d 1056, 1060 (9th Cir. 2007) (citations
28    and internal quotation marks omitted).
                                                     14
                                                                                   3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.232 Page 15 of 21



1            The Court notes as an initial matter that Plaintiff may not pursue an ADA claim
2     against the individual defendants in their individual capacities. See Walsh v. Nev. Dep’t of
3     Human Res., 471 F.3d 1033, 1038 (9th Cir. 2006) (holding that the “bar on suits against
4     individual defendants” applies to the ADA); Lovell v. Chandler, 303 F.3d 1039, 1052 (9th
5     Cir. 2002) (holding that the “ADA applies only to public entities.”) CDCR can be liable
6     under the ADA “if it intentionally or with deliberate indifference fails to provide
7     meaningful access or reasonable accommodation to disabled persons.”                          Mark H. v.
8     Lemahieu, 513 F.3d 922, 938 (9th Cir. 2008).                    But, because Plaintiff names only
9     individuals as Defendants, his Complaint fails to state an ADA claim upon which relief
10    can be granted. See id.; see also Vinson v. Thomas, 288 F.3d 1145 (9th Cir. 2002) (“[A]
11    plaintiff cannot bring an action under 42 U.S.C. § 1983 against a State official in [his or]
12    her individual capacity to vindicate rights created by Title II of the ADA.”)
13           Plaintiff has also failed to allege facts from which a plausible inference could be
14    drawn that Defendants actions were taken “by reason of his disability,” 10 as opposed to
15    what Defendants told Plaintiff at the time—that it was late at night and the cell Plaintiff
16    was assigned was the only available option at the time. This rationale is supported by the
17    fact that Plaintiff was promptly removed from the cell at 6:30 a.m. the next morning,
18    October 29, 2019, and the broken window was repaired later that same day. Compl. Ex. H
19    at 65–66. Further, based on documents attached to the Complaint, it appears Plaintiff was
20    ///
21
22
      10
         The Court notes that, generally, temporary conditions do not qualify as a disability under the ADA. See
23    Sanders v. Arneson Prods., Inc., 91 F.3d 1351 (holding that temporary condition that lasted less than four
      months was not a disability under the ADA) (citing 29 C.F.R. Part 1630 App., § 1630.2(j)); Johnson v.
24    City & Cty. of San Francisco, Case Nos. C 99–4375 JL, C 00–0221 JL, 2001 WL 263298, *4 (N.D. Cal.
25    March 8, 2001) (“[T]he ADA does not cover disabilities which are temporary in nature.”). Regulations
      list three factors to consider in determining whether an individual is substantially limited in a major life
26    activity, two of which relate to the duration of the impairment and its impact. See 29 C.F.R. § 1620.2(j).
      Those factors are: “(i) The nature and severity of the impairment; (ii) The duration or expected duration
27    of the impairment; and (iii) The permanent or long term impact, or the expected permanent or long term
      impact of or resulting from the impairment.” Id.
28
                                                          15
                                                                                            3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.233 Page 16 of 21



1     moved to a cell in A Facility, which houses DPO status inmates,11 on October 30, 2019,
2     see id. Ex. B at 32, further suggesting that his original assignment to D Facility was not
3     made due to Plaintiff’s disability, but because of his “Temporary Status,” the late hour, and
4     limited cell availability. See O’Guinn, 502 F.3d at 1060; Iqbal, 566 U.S. at 682 (analyzing
5     “obvious alternative explanations” and rejecting purposeful discrimination as a “plausible
6     conclusion” sufficient to survive a motion to dismiss).
7            Therefore, because Plaintiff names only individual defendants and has not alleged
8     facts tending to show that Defendants intentionally discriminated against him based on his
9     purported disability, he fails to state a claim for violation of the ADA. Accordingly, the
10    Court DISMISSES the ADA claim sua sponte based on Plaintiff’s failure to state a claim.
11    See 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1); Watison, 668 F.3d at 1112; Wilhelm, 680
12    F.3d at 1121.
13     V.    State Law Negligence Claim
14           In his third ground for relief, Plaintiff argues Doe #1, Doe #2, and Galindo were
15    negligent under California state law when they failed to provide him with safe and secure
16    living conditions of confinement and “failed to use reasonable care to avoid foreseeable
17    risk of injury” when assigning him to the cell in D Facility on October 28, 2019. Compl.
18    at 23–24.
19           “In any civil action of which the district courts have original jurisdiction, the district
20    courts shall have supplemental jurisdiction over all other claims that are so related to claims
21    in the action within such original jurisdiction that they form part of the same case or
22    controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).
23    However, “once judicial power exists under § 1367(a), retention of supplemental
24    ///
25
26
27    11
         Plaintiff states he saw a nurse on October 29, 2019, and, after a review of his medical status, Plaintiff’s
      classification was changed from “Temporary Wheelchair Status” to “DPO-Intermittent Wheelchair user,”
28    qualifying him to be moved off D Facility, which does not house DPO inmates. Compl. at 18.
                                                           16
                                                                                              3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.234 Page 17 of 21



1     jurisdiction over state law claims under 1367(c) is discretionary.” Acri v. Varian Assoc.,
2     Inc., 114 F.3d 999, 1000 (9th Cir. 1997).
3            “The district courts may decline to exercise supplemental jurisdiction over a claim
4     under subsection (a) if “the district court has dismissed all claims over which it has original
5     jurisdiction.” 28 U.S.C. § 1367(c)(3). The Supreme Court has cautioned that “if the federal
6     claims are dismissed before trial, . . . the state claims should be dismissed as well.” United
7     Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966). As discussed above, the Court
8     has found Plaintiff’s Complaint fails to state a plausible claim for relief under Section 1983
9     or the ADA. Therefore, in the absence of any viable federal claim upon which relief may
10    be granted, the Court exercises its discretion and DISMISSES Plaintiff’s supplemental
11    state law claim without prejudice pursuant to 28 U.S.C. § 1367(c)(3).
12    VI.    Leave to Amend
13           Based on the foregoing, the Court finds that Plaintiff’s Complaint fails to state any
14    claim upon which relief can be granted, and that it therefore must be dismissed sua sponte
15    and in its entirety pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). See
16    Watison, 668 F.3d at 1112; Wilhelm, 680 F.3d at 1121. Because Plaintiff is proceeding pro
17    se, however, the Court, having now provided him with “notice of the deficiencies in his
18    complaint,” will also grant him an opportunity to fix those deficiencies. See Akhtar v.
19    Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1261
20    (9th Cir. 1992)).
21           In light of Plaintiff’s pro se status, the Court grants Plaintiff leave to amend his
22    pleading to attempt to reallege sufficiently his claims against Galindo and those defendants
23    he is able to identify by name, if he can.12 See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th
24
25    12
         As noted above, Plaintiff states that he does not currently know the identity of Doe #1 and Doe #2. The
26    Federal Rules of Civil Procedure neither authorize nor prohibit the use of fictitious parties, although Rule
      10 does require a plaintiff to include the names of all parties in his complaint. See Fed. R. Civ. P. 10(a).
27    Courts especially disfavor Doe pleading in an IFP case because, in the event the plaintiff’s complaint
      alleges a plausible claim for relief, it is effectively impossible for the United States Marshal or Deputy
28    Marshal to fulfill his or her duty to serve an unnamed defendant. See Fed. R. Civ. P. 4(c)(3); 28 U.S.C.
                                                          17
                                                                                            3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.235 Page 18 of 21



1     Cir. 2015) (“A district court should not dismiss a pro se complaint without leave to amend
2     [pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)] unless ‘it is absolutely clear that the deficiencies
3     of the complaint could not be cured by amendment.’”) (quoting Akhtar, 698 F.3d at 1212).
4                           MOTION FOR APPOINTMENT OF COUNSEL
5            Plaintiff has also filed a Motion for Appointment of Counsel,13 because he is unable
6     to afford a lawyer and claims his imprisonment, particularly with current COVID-19
7     restrictions placed on inmates housed at RJD, will limit his ability to litigate. See ECF No.
8     8 at 1–2, see also ECF No. 9. Plaintiff argues that an eventual trial will likely involve
9     conflicting testimony and evidence that trained counsel will be better able to evaluate and
10    present. See ECF No. 8 at 1–2. Plaintiff further contends that severe restrictions at RJD
11    related to COVID-19 additionally have hampered his ability to adequately represent
12    himself because, inter alia, he lacks access to the law library. Id. at 11–12.
13           There is no constitutional right to counsel in a civil case. Lassiter v. Dep’t of Social
14    Servs., 452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). And,
15    while 28 U.S.C. § 1915(e)(1) grants the district court limited discretion to “request” that
16    an attorney represent an indigent civil litigant, Agyeman v. Corr. Corp. of Am., 390 F.3d
17    1101, 1103 (9th Cir. 2004), this discretion may be exercised only under “exceptional
18    circumstances.” Id.; see also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). A
19    finding of exceptional circumstances requires the Court “to consider whether there is a
20    ‘likelihood of success on the merits’ and whether ‘the prisoner is unable to articulate his
21
22
23    § 1915(d). Assuming Plaintiff is able to amend his Complaint to state a claim, he may seek discovery to
      obtain the names of the Does and later amend his pleading in order to substitute the true names of those
24    defendants, unless it is clear that discovery will not uncover their identities, or that Plaintiff’s amended
25    complaint is subject to dismissal on other grounds. See Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th
      Cir. 1999) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980) (“As a general rule, the use of
26    ‘John Doe’ to identify a defendant is not favored.”)).

27    13
        Plaintiff filed a “Motion for Appointment of Counsel” on January 21, 2021. See ECF No. 8. On
      February 9, 2021, Plaintiff filed a “Supplement” to his motion, see ECF No. 9, which, upon review, is
28    merely a duplicate copy of the motion previously filed on January 21, 2021.
                                                          18
                                                                                            3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.236 Page 19 of 21



1     claims in light of the complexity of the legal issues involved.’” Harrington v. Scribner,
2     785 F.3d 1299, 1309 (9th Cir. 2015) (quoting Palmer, 560 F.3d at 970).
3            As currently pleaded, Plaintiff’s Complaint demonstrates neither the likelihood of
4     success nor the legal complexity required to support the appointment of pro bono counsel
5     pursuant to 28 U.S.C. § 1915(e)(1). See Terrell, 935 F.3d at 1017; Palmer, 560 F.3d at
6     970. First, while Plaintiff may not be formally trained in law, his allegations, as liberally
7     construed, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), show he nevertheless is fully
8     capable of legibly articulating the facts and circumstances relevant to his claims, which are
9     not legally “complex.” Agyeman, 390 F.3d at 1103. Second, for the reasons discussed
10    above, Plaintiff’s Complaint requires sua sponte dismissal pursuant to 28 U.S.C.
11    §§ 1915(e)(2) and 1915A, and thus it is simply too soon to tell whether he will be likely to
12    succeed on the merits of any potential constitutional claim against any of the defendants.
13    Id.
14          Furthermore, while the Court is sympathetic to the difficulties Plaintiff is
15    experiencing due to the COVID-19 pandemic, minimal-to-no access to the law library does
16    not establish exceptional circumstances. Indeed, lacking legal expertise is the norm rather
17    than an “exceptional circumstance” in pro se civil rights cases. See, e.g., Wood v.
18    Housewright, 900 F.2d 1332, 1335–36 (9th Cir. 1990) (denying appointment of counsel
19    where plaintiff complained that he had limited access to law library and lacked a legal
20    education). Moreover, courts in the Ninth Circuit have declined to find that challenges
21    presented by the COVID-19 pandemic alone establish exceptional circumstances. See,
22    e.g., Pitts v. Washington, No. C18-526-RSL-MLP, 2020 WL 2850564, at *1 (W.D. Wash.
23    June 2, 2020) (denying motion for appointment of counsel because, “[a]lthough Plaintiff
24    contends he is unable to access the law library because of social distancing, this bare
25    assertion does not justify the appointment of counsel at this time, nor does the COVID-19
26    pandemic”); Faultry v. Saechao, No. 18-cv-1850-KJM-AC-P, 2020 WL 2561596, at *2
27    (E.D. Cal. May 19, 2020) (denying motion for appointment of counsel and explaining that
28    “[c]ircumstances common to most prisoners, such as lack of legal education and limited
                                                   19
                                                                                3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.237 Page 20 of 21



1     law library access, do not establish exceptional circumstances supporting appointment of
2     counsel . . . . The impacts of the COVID-19 health crisis on prison operations are also
3     common to all prisoners.”); see also Snowden v. Yule, No. 2:17-cv-2167-TLN-AC-P, 2020
4     WL 2539229, at *1 (E.D. Cal., May 19, 2020) (stating that “limited access to the prison
5     law library and resources, particularly during the current COVID-19 health crisis,” is a
6     circumstance that plaintiff shares with many other prisoners); Raya v. Barka, No. 3:19-cv-
7     2295-WQH-AHG, 2020 WL 5877848, at *3 (S.D. Cal., Oct. 2, 2020) (noting that “courts
8     in this circuit have declined to find that the COVID-19 pandemic establishes exceptional
9     circumstances”) (citing Pitts, 2020 WL 2850564, at *1; Montgomery v. Crane, No. 18-cv-
10    02911-RM-NYW, 2020 WL 2848149, at *1 (D. Colo. June 2, 2020) (denying motion for
11    appointment of counsel and finding that plaintiff’s inability to access the law library due
12    to the COVID-19 pandemic was not an exceptional circumstance that justified appointment
13    of counsel because plaintiff could have requested an extension to file his responsive
14    briefing)).
15          Therefore, the Court finds no “exceptional circumstances” currently exist and
16    DENIES Plaintiff’s Motion for Appointment of Counsel (ECF No. 8) without prejudice.
17    See, e.g., Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (affirming denial of counsel
18    where prisoner could articulate his claims in light of the complexity of the issues involved
19    and did not show likelihood of succeed on the merits).
20                                         CONCLUSION
21          For the above-provided reasons, the Court:
22          1.      GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
23    (ECF Nos. 2, 4, 6).
24          2.      DIRECTS the Secretary of CDCR, or her designee, to collect from Plaintiff’s
25    prison trust account the $350 filing fee owed in this case by garnishing monthly payments
26    from his account in an amount equal to twenty percent (20%) of the preceding month’s
27    income and forwarding those payments to the Clerk of the Court each time the amount in
28    the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE
                                                   20
                                                                               3:20-cv-2079-JLS-MDD
     Case 3:20-cv-02079-JLS-MDD Document 10 Filed 03/02/21 PageID.238 Page 21 of 21



1     CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS ACTION.
2           3.        DIRECTS the Clerk of the Court to serve a copy of this Order on Kathleen
3     Allison, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
4           4.        DENIES Plaintiff’s Motion for Appointment of Counsel (ECF No. 8) without
5     prejudice.
6           5.        DISMISSES this civil action sua sponte based on Plaintiff’s failure to state a
7     claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and
8     1915A(b)(1).
9           6.        GRANTS Plaintiff forty-five (45) days’ leave from the date of the electronic
10    docketing of this Order in which to file an Amended Complaint that cures the deficiencies
11    of pleading noted above. The Amended Complaint must be complete by itself without
12    reference to his original pleading. Defendants not named and any claim not realleged in
13    the Amended Complaint will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach
14    Studios, 896 F.2d at 1546 (“[A]n amended pleading supersedes the original.”); Lacey v.
15    Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave
16    to amend which are not re-alleged in an amended pleading may be “considered waived if
17    not repled”).
18          If Plaintiff fails to file an Amended Complaint within the time provided, the Court
19    will enter a final Order dismissing this civil action based both on Plaintiff’s failure to state
20    a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
21    1915A(b) and on Plaintiff’s failure to prosecute in compliance with a court order requiring
22    amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
23    not take advantage of the opportunity to fix his complaint, a district court may convert the
24    dismissal of the complaint into dismissal of the entire action.”).
25          IT IS SO ORDERED.
26    Dated: March 2, 2021
27
28
                                                     21
                                                                                   3:20-cv-2079-JLS-MDD
